Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this examiner’s amendment is given by Mr. Guo on August 18, 2022.

2.	The application has been amended as follows:
	Claims 5 and 12 are canceled. Claims 1, 9, 13 and 17 are amended as follows:

Claim 1.  (currently amended) A method for network device name management, the method comprising:
	at a cloud server, automatically determining a device name of a network device to be deployed at a customer site based on site survey result information of the customer site according to a device naming rule set that utilizes a format of customer_name.device_type.number, wherein customer_name represents a name of a customer using the network device at the customer site, device_type represents a device type of the network device, and number represents a respective number of the network device, wherein the device naming rule set includes a name conflict checker to ensure that there are no naming conflicts; 
	at the cloud server, assigning an installation job for deploying the network device at the customer site to an installer;
at the cloud server, receiving network device information of the network device after the network device is deployed at the customer site, wherein at the cloud server, receiving the network device information of the network device after the network device is deployed at the customer site comprises at the cloud server, receiving the network device information of the network device from the installer after the network device is deployed at the customer site; 
at the cloud server, associating the device name of the network device with the network device information of the network device without manual input; and
at the cloud server, storing general physical location information that includes floor information, specific physical location information that includes coordinate information, a serial number of the network device, device type information of the network device, a media access control (MAC) address of the network device, device topology information for the network device that indicates connectivity information of the network device, and the device name of the network device in an entry of a deployment database.  

Claim 9. (currently amended) A system for automatic network design, the system comprising:
a device deployment module is configured to:
automatically determine a device name of a network device to be deployed at a customer site based on site survey result information of the customer site according to a device naming rule set that utilizes a format of customer_name.device_type.number, wherein customer_name represents a name of a customer using the network device at the customer site, device_type represents a device type of the network device, and number represents a respective number of the network device, wherein the device naming rule set includes a name conflict checker to ensure that there are no naming conflicts; 
	assign an installation job for deploying the network device at the customer site to an installer;
receive network device information of the network device from the installer after the network device is deployed at the customer site; 
associate the device name of the network device with the network device information of the network device without manual input; and
store general physical location information that includes floor information, specific physical location information that includes coordinate information, a serial number of the network device, device type information of the network device, a media access control (MAC) address of the network device, device topology information for the network device that indicates connectivity information of the network device, and the device name of the network device in an entry of a deployment database; and
the deployment database connected to the device deployment module and configured to store the device name of the network device and the network device information.

Claim 13. (currently amended) The system of claim 9, wherein the device deployment module is further configured to receive the network device information of the network device and location information of the network device from the installer after the network device is deployed at the customer site. 

Claim 17. (currently amended) A method for network device name management, the method comprising:
at a cloud server, automatically determining a device name of a network device to be deployed at a customer site based on site survey result information of the customer site according to a device naming rule set that utilizes a format of customer_name.device_type.number, wherein customer_name represents a name of a customer using the network device at the customer site, device_type represents a device type of the network device, and number represents a respective number of the network device, wherein the device naming rule set includes a name conflict checker to ensure that there are no naming conflicts; 
at the cloud server, storing general physical location information that includes floor information, specific physical location information that includes coordinate information, a serial number of the network device, device type information of the network device, a media access control (MAC) address of the network device, device topology information for the network device that indicates connectivity information of the network device, and the device name of the network device in an entry of a deployment database;  
at the cloud server, assigning an installation job for deploying the network device at the customer site to an installer;
at the cloud server, receiving network device information and location information of the network device from the installer after the network device is deployed at the customer site; and 
at the cloud server, associating the device name of the network device with the network device information and the location information of the network device in the deployment database without manual input.   


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/VIET D VU/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        8/18/22